Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 22, 1977. The claimant has been disqualified from benefits under the Federal Emergency Unemployment Compensation Extension Act of 1977 (Public Law No. 95-19) which requires that its beneficiaries must actively engage in seeking work (see Matter of Peglow [Ross], 62 AD2d 257). The referee found that the claimant’s job efforts for four of the effective days in the week beginning June 20, 1977 were random and did not demonstrate a systematic and sustained search as required by the Federal Unemployment Compensation Extension Act of 1977. Those issues were factual and the decision of the referee is supported by substantial evidence (cf. Matter of Peglow [Ross], supra). Decision affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.